IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN RE: PETITION OF B.E.P.                   : No. 16 EM 2020
                                            :
                                            : Petition for Issuance of an Expedited
                                            : Subpoena
                                            :
                                            :


                                     ORDER


PER CURIAM
     AND NOW, this 17th day of March, 2020, the Petition for Issuance of an Expedited

Subpoena is GRANTED.